NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JUSTIN LEE, DOC# H31263,                 )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D17-4355
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William D. Sites, Judge.

Justin Lee, pro se.



PER CURIAM.

              Affirmed.



MORRIS, SLEET, and BADALAMENTI, JJ., Concur.